— In a matrimonial action, the defendant appeals from an order of the Supreme Court, Dutchess County, dated February 26, 1980, which denied his motion for “leave to reargue and renew” his prior application to vacate a default judgment entered against him. Appeal dismissed, with $50 costs and disbursements. Defendant’s motion to reargue and renew was, in reality a motion only to reargue, as no new matter was presented which was unavailable to the defendant prior to the denial of his application to vacate a default judgment (Matter of Samson v County of Nassau, 78 AD2d 657). An order denying a motion for leave to reargue is not appealable. Moflen, P. J., Hopkins, Weinstein and Thompson, JJ., concur.